DISMISSED and Opinion Filed May 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01347-CV

                     IN THE INTEREST OF T.J.T., A MINOR CHILD

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-52947-2012

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated April 23, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

181347F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF T.J.T., A MINOR                On Appeal from the 470th Judicial District
 CHILD                                             Court, Collin County, Texas
                                                   Trial Court Cause No. 470-52947-2012.
 No. 05-18-01347-CV                                Opinion delivered by Chief Justice Burns,
                                                   Justices Molberg and Nowell participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Tyree Taylor recover his costs, if any, of this appeal from
appellant Courtney Wiley a/k/a Courtney Caldwell.


Judgment entered May 21, 2019




                                             –2–